JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. The court is satisfied that the issues presented occasion no need for further opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed March 30, 2000, granting summary judgment in favor of the Republic of Armenia and dismissing Sealift’s claim against it, be affirmed substantially for the reasons stated by the district court in its memorandum opinion of the same date. In the light of this disposition, Sealift’s appeal with respect to its corresponding claim against the United States is dismissed for want of a substantial question.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.